EXHIBIT 10.1

PORTLAND GENERAL ELECTRIC COMPANY

AGREEMENT CONCERNING INDEMNIFICATION AND RELATED MATTERS

This Agreement is made as of __________, by and between PORTLAND GENERAL
ELECTRIC COMPANY, an Oregon corporation (the "Corporation"), and
________________ (the "Indemnitee"), a director of the Corporation.

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers of the Corporation the most capable persons available and persons
who have significant experience in business, corporate and financial matters;
and

WHEREAS, the Corporation has identified the Indemnitee as a person possessing
the background and abilities desired by the Corporation and desires the
Indemnitee to serve as a director or officer of the Corporation; and

WHEREAS, the substantial increase in corporate litigation may, from time to
time, subject directors and officers to burdensome litigation, the risks of
which frequently far outweigh the advantages of serving in such capacity; and

WHEREAS, in recent times the cost of liability insurance has increased and the
availability of such insurance is, from time to time, severely limited; and

WHEREAS, the Corporation and the Indemnitee recognize that serving as a director
or an officer of a corporation at times calls for subjective evaluations and
judgments upon which reasonable persons may differ and that, in that context, it
is anticipated and expected that directors and officers of corporations will and
do from time to time commit actual or alleged errors or omissions in the good
faith exercise of their corporate duties and responsibilities; and

WHEREAS, it is the express policy of the Corporation to indemnify its directors
and designated officers to the fullest extent permitted by law; and

WHEREAS, the Articles of Incorporation of the Corporation permit, and the Bylaws
of the Corporation require, indemnification of the directors and officers of the
Corporation to the fullest extent permitted by law, including but not limited to
the Oregon Business Corporation Act (the "OBCA"), and the OBCA expressly
provides that the indemnification provisions set forth therein are not
exclusive, and thereby contemplates that contracts may be entered into between
the Corporation and its directors with respect to indemnification; and

WHEREAS, the Corporation and the Indemnitee desire to articulate clearly in
contractual form their respective rights and obligations with regard to the
Indemnitee's service on behalf of the Corporation as a director or officer and
with regard to claims for loss, liability, expense or damage which, directly or
indirectly, may arise out of or relate to such service; and

WHEREAS, this Agreement expresses the entire understanding of the parties hereto
with respect to the subject matter hereof and it supersedes and replaces any and
all former or contemporaneous agreements, understandings, representations or
warranties relating to such subject matter and contains all of the terms,
conditions, understandings, representations, warranties, and promises of the
parties hereto in connection therewith.

NOW THEREFORE, the Corporation and the Indemnitee agree as follows:

1. Agreement to Serve.

The Indemnitee shall serve as a director or officer of the Corporation for so
long as the Indemnitee is duly elected or until the Indemnitee tenders a
resignation in writing. This Agreement creates no obligation on either party to
continue the service of the Indemnitee for a particular term or any term.

2. Definitions.

As used in this Agreement:

(a) The term "Proceeding" shall include any threatened, pending or completed
action, suit or proceeding, whether brought in the right of the Corporation or
otherwise, and whether of a civil, criminal, administrative or investigative
nature, whether formal or informal, in which the Indemnitee may be or may have
been involved as a party, witness or otherwise, by reason of the fact that the
Indemnitee is or was a director or officer of the Corporation, or is or was
serving at the request of the Corporation as a director, officer, partner,
trustee, manager, employee or agent of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise, whether or not
serving in such capacity at the time any liability or expense is incurred for
which exculpation, indemnification or reimbursement can be provided under this
Agreement.

(b) The term "Expenses" includes, without limitation thereto, expenses of
investigations, judicial or administrative proceedings or appeals, attorney,
accountant and other professional fees and disbursements and any expenses of
establishing a right to indemnification under Section 13 of this Agreement, but
shall not include amounts paid in settlement by the Indemnitee or the amount of
judgments or fines against the Indemnitee.

(c) References to "other enterprise" include, without limitation, employee
benefit plans; references to "fines" include, without limitation, any excise
taxes assessed on a person with respect to any employee benefit plan; references
to "serving at the request of the Corporation" include, without limitation, any
service as a director, officer, partner, trustee, manager, employee or agent
which imposes duties on, or involves services by, such director, officer,
partner, trustee, manager, employee or agent with respect to an employee benefit
plan, its participants, or its beneficiaries; and a person who acted in good
faith and in a manner such person reasonably believed to be in the interest of
the participants and beneficiaries of an employee benefit plan shall be deemed
to have acted in a manner "not opposed to the best interests of the Corporation"
as referred to in this Agreement.

(d) References to "the Corporation" shall include, in addition to the resulting
entity, any constituent corporation or other entity (including any constituent
of a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, partners, trustees, managers, employees or agents, so that
any person who is or was a director, officer, partner, trustee, manager,
employee or agent of such constituent entity, or is or was serving at the
request of such constituent entity as a director, officer, partner, trustee,
manager, employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, shall stand in the same
position under this Agreement with respect to the resulting or surviving entity
as such person would have with respect to such constituent entity if its
separate existence had continued.

(e) For purposes of this Agreement, the meaning of the phrase "to the fullest
extent permitted by law" shall include, but not be limited to:

(i) to the fullest extent authorized or permitted by any amendments to or
replacements of the OBCA adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify or exculpate its directors; and

(ii) to the fullest extent permitted by the provision of the OBCA that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the OBCA.

 

3. Limitation of Liability.

(a) To the fullest extent permitted by law, the Indemnitee shall have no
monetary liability of any kind or nature whatsoever in respect of the
Indemnitee's errors or omissions (or alleged errors or omissions) in serving the
Corporation or any of its subsidiaries, their respective shareholders or any
other enterprise at the request of the Corporation, so long as such errors or
omissions (or alleged errors or omissions), if any, are not shown by clear and
convincing evidence to have involved:

(i) any breach of the Indemnitee's duty of loyalty to such entities,
shareholders or enterprises;

(ii) any act or omission not in good faith or which involved intentional
misconduct or a knowing violation of law;

(iii) any transaction from which the Indemnitee derived an improper personal
benefit;

(iv) any unlawful distribution (including, without limitation, dividends, stock
repurchases and stock redemptions), as defined in the OBCA or, as applicable, in
the limited liability company act of the state where the Corporation's
subsidiary is organized; or

(v) profits made from the purchase and sale by the Indemnitee of securities of
the Corporation within the meaning of Section 16(b) of the Securities Exchange
Act of 1934, as amended, or similar provision of any state statutory law or
common law.

(b) Without limiting the generality of subparagraph (a) above and to the fullest
extent permitted by law, the Indemnitee shall have no personal liability to the
Corporation or any of its subsidiaries, their respective shareholders or any
other person claiming derivatively through the Corporation, regardless of the
theory or principle under which such liability may be asserted, for:

(i) punitive, exemplary or consequential damages;

(ii) treble or other damages computed based upon any multiple of damages
actually and directly proved to have been sustained;

(iii) fees of attorneys, accountants, expert witnesses or professional
consultants; or

(iv) civil fines or penalties of any kind or nature whatsoever.

4. Indemnity in Third Party Proceedings.

The Corporation shall indemnify the Indemnitee in accordance with the provisions
of this Section 4 if the Indemnitee was or is a party to or a participant in (as
a witness or otherwise), or is threatened to be made a party to or a participant
in (as a witness or otherwise), any Proceeding (other than a Proceeding by or in
the right of the Corporation to procure a judgment in its favor), against all
Expenses, judgments, fines and amounts paid in settlement, actually and
reasonably incurred by the Indemnitee in connection with such Proceeding if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed was in or not opposed to the best interests of the Corporation, and,
with respect to any criminal action or proceeding, the Indemnitee, in addition,
had no reasonable cause to believe that the Indemnitee's conduct was unlawful.
However, the Indemnitee shall not be entitled to indemnification under this
Section 4 in connection with any Proceeding charging improper personal benefit
to the Indemnitee in which the Indemnitee is adjudged liable on the basis that
personal benefit was improperly received by the Indemnitee, unless and only to
the extent that the court conducting such Proceeding, or any other court of
competent jurisdiction, determines upon application that, despite the
adjudication of liability, the Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances.

5. Indemnity in Proceedings by or in the Right of the Corporation.

The Corporation shall indemnify the Indemnitee in accordance with the provisions
of this Section 5 if the Indemnitee was or is a party to or a participant in (as
a witness or otherwise), or is threatened to be made a party to or a participant
in (as a witness or otherwise), any Proceeding by or in the right of the
Corporation to procure a judgment in its favor, against all Expenses actually
and reasonably incurred by the Indemnitee in connection with the defense or
settlement of such Proceeding if the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed was in or not opposed to the best
interests of the Corporation. However, the Indemnitee shall not be entitled to
indemnification under this Section 5 in connection with any Proceeding in which
the Indemnitee has been adjudged liable to the Corporation unless and only to
the extent that the court conducting such Proceeding, or any other court of
competent jurisdiction, determines upon application that, despite the
adjudication of liability, the Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances.

6. Indemnification of Expenses of Successful Party.

Notwithstanding any other provisions of this Agreement other than Section 8, to
the extent that the Indemnitee has been successful, in whole or in part, on the
merits or otherwise, in defense of any Proceeding that it is a party to or a
participant in (as a witness or otherwise) or in defense of any claim, issue or
matter therein, including the dismissal of an action without prejudice, the
Corporation shall indemnify the Indemnitee against all Expenses actually and
reasonably incurred in connection therewith.

7. Additional Indemnification.

Notwithstanding any limitation in Sections 4, 5 or 6, the Corporation shall
indemnify the Indemnitee to the fullest extent permitted by law with respect to
any Proceeding (including a Proceeding by or in the right of the Corporation to
procure a judgment in its favor), against all Expenses, judgments, fines and
amounts paid in settlement, actually and reasonably incurred by the Indemnitee
in connection with such Proceeding.

8. Exclusions.

Notwithstanding any provision in this Agreement, the Corporation shall not be
obligated under this Agreement to make any indemnification in connection with
any claim made against the Indemnitee:

(a) for which payment has been made to or on behalf of the Indemnitee under any
insurance policy, except with respect to any excess amount to which the
Indemnitee is entitled under this Agreement beyond the amount of payment under
such insurance policy;

(b) if a court having jurisdiction in the matter finally determines that such
indemnification is not lawful under any applicable statute or public policy;

(c) in connection with any Proceeding (or part of any Proceeding) initiated by
the Indemnitee, or any Proceeding by the Indemnitee against the Corporation or
its directors, officers, employees or other persons entitled to be indemnified
by the Corporation, unless:

(i) the Corporation is expressly required by law to make the indemnification;

(ii) the Proceeding was authorized by the Board of Directors of the Corporation;
or

(iii) the Indemnitee initiated the Proceeding pursuant to Section 12 of this
Agreement and the Indemnitee is successful in whole or in part in such
Proceeding; or

(d) for an accounting of profits made from the purchase and sale by the
Indemnitee of securities of the Corporation within the meaning of Section 16(b)
of the Securities Exchange Act of 1934, as amended, or similar provision of any
state statutory law or common law.

9. Event of Joint Liability.

(a) The Corporation shall not enter into any settlement of any Proceeding in
which the Corporation is jointly liable with Indemnitee (or would be if joined
in such Proceeding) unless such settlement provides for a full and final release
of all claims asserted against Indemnitee.

(b) The Corporation shall indemnify Indemnitee from any claims for contribution
which may be brought by other officers, directors or employees of the
Corporation who may be jointly liable with Indemnitee.

10. Advances of Expenses.

The Corporation shall pay the Expenses incurred by the Indemnitee in any
Proceeding (other than a Proceeding brought for an accounting of profits made
from the purchase and sale by the Indemnitee of securities of the Corporation
within the meaning of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or similar provision of any state statutory law or common law) in
advance of the final disposition of the Proceeding at the written request of the
Indemnitee, if the Indemnitee:

(a) furnishes the Corporation a written affirmation of the Indemnitee's good
faith belief that the Indemnitee is entitled to be indemnified under this
Agreement; and

(b) furnishes the Corporation a written undertaking to repay the advance to the
extent that it is ultimately determined that the Indemnitee is not entitled to
be indemnified by the Corporation. Such undertaking shall be an unlimited
general obligation of the Indemnitee but need not be secured.

Advances pursuant to this Section 10 shall be made no later than ten days after
receipt by the Corporation of the affirmation and undertaking described in
Sections 10(a) and 10(b) above, and shall be made without regard to the
Indemnitee's ability to repay the amount advanced and without regard to the
Indemnitee's ultimate entitlement to indemnification under this Agreement.
Advances shall be unsecured and interest free. The Corporation may establish a
trust, escrow account or other secured funding source for the payment of
advances made and to be made pursuant to this Section 10 or of other liability
incurred by the Indemnitee in connection with any Proceeding.

11. Nonexclusivity and Continuity of Rights.

The indemnification, advancement of Expenses, and exculpation from liability
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may be entitled under any other agreement, any articles of
incorporation, bylaws, or vote of shareholders or directors, the OBCA, or
otherwise, both as to action in the Indemnitee's official capacity and as to
action in another capacity while holding such office or occupying such position.
The indemnification, advancement of expenses and exculpation under this
Agreement shall continue as to the Indemnitee even though the Indemnitee may
have ceased to be a director of the Corporation or a director, officer, partner,
trustee, manager, employee or agent of an enterprise related to the Corporation
and shall inure to the benefit of the heirs, executors, administrators and
personal representatives of the Indemnitee.

12. Procedure Upon Application for Indemnification.

Any indemnification under Sections 4, 5, 6 or 7 shall be made no later than 45
days after receipt of the written request of the Indemnitee, unless a
determination that the Indemnitee is not entitled to indemnification under this
Agreement is made within such 45 day period:

(a) by the Board of Directors by a majority vote of a quorum consisting of
directors who are not parties to the applicable Proceeding;

(b) if a quorum cannot be obtained under paragraph (a) of this Section 12, then
by a majority vote of a committee of the Board of Directors that is (i) duly
designated by the Board of Directors, with the participation of directors who
are parties to the applicable Proceeding and (ii) consists solely of two or more
directors not parties to the applicable Proceeding;

(c) by independent legal counsel in a written opinion, which counsel shall be
appointed (i) by a majority vote of the Board of Directors or its committee in
the manner prescribed by paragraph (a) or paragraph (b) of this Section 12, or
(ii) if a quorum of the Board of Directors cannot be obtained under paragraph
(a) of this Section 12 or a committee cannot be designated under paragraph (b)
of this Section 12, then by a majority vote of the full Board of Directors,
including directors who are parties to the applicable Proceeding; or

(d) by the shareholders of the Corporation.

If the Corporation selects independent legal counsel to make the determination
whether Indemnitee is entitled to Indemnification pursuant to this Section 12,
the Corporation will pay the reasonable fees and expenses of such independent
counsel and agrees to indemnify such independent counsel against any and all
Expenses, claims, liabilities and damages arising out of its engagement pursuant
under this Section 12.

13. Enforcement.

The Indemnitee may enforce any right to indemnification, advances or exculpation
provided by this Agreement in any court of competent jurisdiction in compliance
with Section 25 if:

(a) the Corporation denies the claim for indemnification, advances or
exculpation, in whole or in part; or

(b) the Corporation does not dispose of such claim within the time period
required by this Agreement.

It shall be a defense to any such enforcement action (other than an action
brought to enforce a claim for advancement of Expenses pursuant to, and in
compliance with, Section 10 of this Agreement) that the Indemnitee is not
entitled to indemnification or exculpation under this Agreement. However, except
as provided in Section 14 of this Agreement, the Corporation shall not assert
any defense to an action brought to enforce a claim for advancement of Expenses
pursuant to Section 10 of this Agreement if the Indemnitee has tendered to the
Corporation the affirmation and undertaking required thereunder.

The burden of proving by clear and convincing evidence that indemnification or
exculpation is not appropriate shall be on the Corporation. Neither the failure
of the Corporation (including its Board of Directors, a committee thereof, or
independent legal counsel) to have made a determination prior to the
commencement of such action that indemnification or exculpation is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct
nor an actual determination by the Corporation (including its Board of
Directors, a committee thereof, or independent legal counsel) that
indemnification or exculpation is improper because the Indemnitee has not met
such applicable standard of conduct, shall be asserted as a defense to the
action or create a presumption that the Indemnitee is not entitled to
indemnification or exculpation under this Agreement or otherwise.

For purposes of any determination of good faith, Indemnitee shall be deemed to
have acted in good faith if Indemnitee's action is based on the records or books
of account of the Corporation, including financial statements, or on information
supplied to Indemnitee by the directors and officers of the Corporation in the
course of their duties, or on the advice of legal counsel for the Corporation,
its Board of Directors, any committee of the Board of Directors, or on
information or records given or reports made to the Corporation, its Board of
Directors, or any committee of the Board of Directors, by an independent
certified public accountant or by an appraiser or other expert selected by the
Corporation, its Board of Directors, or any committee of the Board of Directors.

The knowledge and/or actions, or failure to act, of any other officer, director,
agent or employee of the Corporation shall not be imputed to the Indemnitee for
purposes of determining the right to indemnification under this Agreement.

The Indemnitee's expenses incurred in connection with successfully establishing
the Indemnitee's right to indemnification, advances or exculpation, in whole or
in part, in any Proceeding shall also be paid or reimbursed by the Corporation.

The termination of any Proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere, or its equivalent, shall not, of itself, create
a presumption that:

(i) the Indemnitee is not entitled to indemnification under Sections 4, 5 or 7
of this Agreement because the Indemnitee did not act in good faith and in a
manner which the Indemnitee reasonably believed to be in or not opposed to the
best interests of the Corporation, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that the Indemnitee's conduct was
unlawful; or

(ii) the Indemnitee is not entitled to exculpation under Section 3 of this
Agreement.

 

14. Notification and Defense of Claim.

As a condition precedent to indemnification under this Agreement, not later than
30 days after receipt by the Indemnitee of notice of the commencement of any
Proceeding the Indemnitee shall, if a claim in respect of the Proceeding is to
be made against the Corporation under this Agreement, notify the Corporation in
writing of the commencement of the Proceeding. The failure to properly notify
the Corporation shall not relieve the Corporation from any liability which it
may have to the Indemnitee otherwise than under this Agreement. With respect to
any Proceeding as to which the Indemnitee so notifies the Corporation of the
commencement:

(a) The Corporation shall be entitled to participate in the Proceeding at its
own expense.

(b) Except as otherwise provided in this Section 14, the Corporation may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense of the Proceeding, with
legal counsel reasonably satisfactory to the Indemnitee. The Indemnitee shall
have the right to use separate legal counsel in the Proceeding, but the
Corporation shall not be liable to the Indemnitee under this Agreement,
including Section 10 above, for the fees and expenses of separate legal counsel
incurred after notice from the Corporation of its assumption of the defense,
unless (i) the Indemnitee reasonably concludes that there may be a conflict of
interest between the Corporation and the Indemnitee in the conduct of the
defense of the Proceeding, or (ii) the Corporation does not use legal counsel to
assume the defense of such Proceeding. The Corporation shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Corporation
or as to which the Indemnitee has made the conclusion provided for in (i) above.

(c) Indemnitee shall provide the Corporation such information and cooperation in
connection with the Proceeding as may be reasonably appropriate.

(d) If two or more persons who may be entitled to indemnification from the
Corporation, including the Indemnitee, are parties to any Proceeding, the
Corporation may require the Indemnitee to use the same legal counsel as the
other parties. The Indemnitee shall have the right to use separate legal counsel
in the Proceeding, but the Corporation shall not be liable to the Indemnitee
under this Agreement, including Section 10 above, for the fees and expenses of
separate legal counsel incurred after notice from the Corporation of the
requirement to use the same legal counsel as the other parties, unless the
Indemnitee reasonably concludes that there may be a conflict of interest between
the Indemnitee and any of the other parties required by the Corporation to be
represented by the same legal counsel.

(e) The Corporation shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which shall not be unreasonably withheld. The Indemnitee
shall permit the Corporation to settle any Proceeding that the Corporation
assumes the defense of, except that the Corporation shall not settle any action
or claim in any manner that would impose any penalty or limitation on the
Indemnitee without the Indemnitee's written consent.

15. Partial Indemnification.

If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the Expenses,
judgments, fines or amounts paid in settlement, actually and reasonably incurred
by the Indemnitee in connection with such Proceeding, but not, however, for the
total amount thereof, the Corporation shall nevertheless indemnify the
Indemnitee for the portion of such Expenses, judgments, fines or amounts paid in
settlement to which the Indemnitee is entitled. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Corporation shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter. If the Indemnitee is not wholly successful in
such Proceeding, the Corporation also shall indemnify Indemnitee against all
Expenses reasonably incurred in connection with a claim, issue or matter related
to any claim, issue or matter on which the Indemnitee was successful. For
purposes of this Section 15 and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

16. Interpretation and Scope of Agreement.

Nothing in this Agreement shall be interpreted to constitute a contract of
service for any particular period or pursuant to any particular terms or
conditions. The Corporation retains the right, in its discretion, to terminate
the service relationship of the Indemnitee, with or without cause, or to alter
the terms and conditions of the Indemnitee's service all without prejudice to
any rights of the Indemnitee which may have accrued or vested prior to such
action by the Corporation.

17. Severability.

If this Agreement or any portion thereof shall be invalidated on any ground by
any court of competent jurisdiction, the remainder of this Agreement shall
continue to be valid and the Corporation shall nevertheless indemnify the
Indemnitee as to Expenses, judgments, fines and amounts paid in settlement with
respect to any Proceeding to the fullest extent permitted by any applicable
portion of this Agreement that shall not have been invalidated.

18. Subrogation.

In the event of payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee. The Indemnitee shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Corporation
effectively to bring suit to enforce such rights.

19. Notices.

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given upon delivery by
hand to the party to whom the notice or other communication shall have been
directed, or on the third business day after the date on which it is mailed by
United States mail with first-class postage prepaid, addressed as follows:

(a) If to the Indemnitee, to the address indicated on the signature page of this
Agreement.

(b) If to the Corporation, to

Portland General Electric Company
Attn: General Counsel
121 SW Salmon, 1 WTC 1715
Portland, OR 97204

or to any other address as either party may designate to the other in writing.

20. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall constitute the original.

21. Applicable Law.

This Agreement shall be governed by and construed in accordance with the
internal laws of the state of Oregon without regard to the principles of
conflict of laws.

22. Successors and Assigns.

This Agreement shall be binding upon the Corporation and its successors and
assigns.

23. Period of Limitations.

No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Corporation against Indemnitee, Indemnitee's spouse, heirs,
executors or personal or legal representatives after the expiration of two years
from the date of accrual of such cause of action, and any claim or cause of
action of the Corporation shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such two-year period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action, such shorter period shall govern.

24. Attorney Fees.

If any suit, action (including, without limitation, any bankruptcy proceeding)
or arbitration is instituted to enforce or interpret any provision of this
Agreement, the prevailing party shall be entitled to recover from the party not
prevailing, in addition to other relief that may be provided by law, an amount
determined reasonable as attorney fees at trial and on any appeal of such suit
or action.

25. Jurisdiction and Venue.

Each party hereto expressly and irrevocably consents and submits to the
jurisdiction and venue of any state or federal court sitting in Multnomah
County, Oregon, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in such court and to the appellate courts in connection
with any appeal. The parties expressly waive all defenses of lack of personal
jurisdiction, improper venue and forum non-conveniens with respect to such
federal and state courts sitting within Multnomah County, Oregon. The parties
expressly consent to (i) service of process being effected upon them by
certified mail sent to the addresses set forth in this Agreement and (ii) any
final judgment rendered against a party in any action or proceeding being
enforceable in other jurisdictions in any manner provided by law.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

CORPORATION: INDEMNITEE:

PORTLAND GENERAL ELECTRIC COMPANY

 

By: ______________________________________

James J. Piro
Chief Executive Officer and President